Case 19-12269-KBO   Doc 70-4   Filed 11/12/19   Page 1 of 3




                     EXHIBIT D
                       Case 19-12269-KBO        Doc 70-4     Filed 11/12/19   Page 2 of 3


                      Lien Exposure Tracking


                                        Vendor                    CURRENT BALANCE
                                         AAA                           110,372
                                      Acid Tech                         57,645
                                     B&T Rentals                        8,592
                                  BAKER HUGHES                         963,121
                                      Blackhawk                        260,280
                                         Big E                        7,493,810
                                 Bison Trucking, LLC                   119,500
                             C&J Spec-Rent Services, Inc.             1,727,060
                                        Chock's                         24,098
                                 Creek Pipe Company                   1,092,960
                                      CTAP LLC                        PAID OFF
                              Cudd Pressure Control, Inc.               96,851
                             Downhole Technology, LLC                  630,015
                                       Drillchem                       501,005
                                      Durachem                        2,342,953
                                         Ervin                         111,300
                          GE Oil & Gas Pressure Control LP            1,812,607
                        GM Oilfield & Trucking Services, LLC           379,953
                           GYRODATA INCORPORATED                        19,632
                            Jeben's Petroleum Engineering              111,940
                                  JW POWERLINE                        4,560,203
                          KLX ENERGY SERVICES, LLC                    5,029,147
                        LEGEND ENERGY SERVICES, LLC                    411,931
                               Maverick Field Services                 157,231
                             Meyer Energy Services, LLC                112,368
                        Milestone Environmental Services, LLC          148,429
                                     Moser Engine                     2,260,599
                        Nabors Drilling Technologies USA, Inc.        3,278,683
                         NGL Water Solutions Permian, LLC             PAID OFF
                                    NOV DHT, L.P.                     1,915,645
                                      Old School                       180,427
                            Pate Trucking Company, LLC                 263,832
                              Peak Oilfield Services, LLC              396,620
                                   Precision Drilling                 PAID OFF
                             Pumpco Energy Services, Inc.             2,105,252
                                       Qwikpipe                        517,913
                             Ranger Energy Services, LLC              2,549,238
                                RDL Transportation Inc                 293,000
                                 Rock Tool Company                     407,104
                      SCHLUMBERGER TECHNOLOGY CORP.                   2,104,481
                         SELECT ENERGY SERVICES,LLC                    232,686
                                      Sidewinder                       501,662



10/14/2019 14:52:51                                                                         1
                       Case 19-12269-KBO           Doc 70-4       Filed 11/12/19   Page 3 of 3


                      Lien Exposure Tracking
                        SitePro Automation Software Solutions                 542,701
                          SMITH INTERNATIONAL, INC.                           548,718
                        Solid Liberty RENTAL Services, LLC                    314,059
                             Solid Liberty Services, LLC                      190,995
                            Spraberry Production Services                     281,251
                              Stellar Drilling Fluids, LLC                   2,296,545
                                Taurex Drill Bits, LLC                        165,196
                                   Tetra Technologies                        2,285,209
                         Trans-Tex Cementing Services, LLC                   2,700,355
                            Tristate Oilfield Services, LLC                   436,260
                             TurboDrill / Scout Downhole                      561,526
                        Ultra Blend Solutions Oilfield Services               438,989
                                Wildcat Oil Tools, LLC                        540,900
                         YELLOWJACKET Oilfield Services                        53,317

                                      TOTALS                                56,646,161




10/14/2019 14:52:51                                                                              2
